Citation Nr: 0302741	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-22 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of subtotal gastrectomy for duodenal ulcer.

2.  Entitlement to a compensable evaluation for a ventral 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued an evaluation of 40 percent for 
subtotal gastrectomy for duodenal ulcer and zero percent for 
a ventral hernia.  The veteran filed a timely notice of 
disagreement and substantive appeal.

This matter was previously before the Board in November 2002, 
at which time it was remanded for additional development.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in November 1999, the veteran indicated that he 
wished to personally appear at a videoconference hearing at 
the VA Health Care Center (VAHCC) in El Paso, Texas, before a 
Member of the Board.  

In November 2002 the Board remanded this case to the RO to 
schedule the hearing pursuant to the veteran's request.  In 
December 2002 the RO notified the veteran that his appeal had 
been remanded for the purpose of scheduling a hearing with 
the Board.  He was informed in an attachment to the letter 
that he had thirty days from the date of the letter to opt to 
have a Travel Board hearing or a videoconference hearing, or 
to withdraw his request for a hearing.  It was noted that, 
unless the RO heard from him, his name would remain on the 
list of those who desired a hearing before a traveling Member 
of the Board, and would be notified of the time and place of 
the hearing when a hearing date became available.  


This case has since been returned to the Board, and there is 
no indication in the claims file that the veteran responded 
to the RO's letter of December 2002.  Nor is there any 
indication that a hearing has been scheduled before a Member 
of the Board at the RO.  Pursuant to 38 C.F.R. § 20.700 
(2002), a hearing on appeal will be granted if a veteran, or 
a veteran's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(b) (West 
Supp. 2002).  In a case such as this, mere non-responsiveness 
by the veteran is not sufficient to waive his right to a 
hearing on appeal.  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for the hearing he requested, a remand is 
required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a videoconference hearing, to 
be held at the VAHCC in El Paso, Texas, 
or schedule him for a hearing before a 
Member of the Board sitting at the Waco 
RO.  In either instance, appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).



